Case 20-32633-sgj11 Doc 17 Filed 10/23/20                    Entered 10/23/20 21:20:48               Page 1 of 18




Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC


                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                            §                                     CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                     Chapter 11
et al.,1                          §
         DEBTOR.                  §                                     Joint Administration Requested


          DEBTORS’ SECOND MOTION FOR ENTRY OF AN ORDER UNDER

1
    The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
    Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
    (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
    (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
    (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
    LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
    Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
    Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
    Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
    (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
    XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
    Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
    Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
    XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
    Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
    LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
    Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
    Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
    LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
    LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
    LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
    LLC (3334); and MGC Management I, LLC (3224).


DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                                      Page 1 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20                Entered 10/23/20 21:20:48            Page 2 of 18



             SECTION 365 AND 554 OF THE BANKRUPTCY CODE (I)
         AUTHORIZING THE DEBTORS TO REJECT CERTAIN UNEXPIRED
           COMMERCIAL REAL PROPERTY LEASES EFFECTIVE AS OF
            OCTOBER 23, 2020; AND (II) GRANTING RELATED RELIEF

        Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by and

through their proposed undersigned counsel, file this Second Motion for Entry of an Order Under Section

3654 and 554 of the Bankruptcy Code (I) Authorizing the Debtors to Reject Certain Unexpired Commercial Real

Property Leases Effective as of October 23, 2020; and (II) Granting Related Relief (the “Motion”), seeking the

entry of an order approving the rejection, as of the date of this Motion, of the fifteen (15) leases

described below. In support of this Motion, the Debtors would respectfully show the Court as follows:

                                              I.
                                   JURISDICTION AND VENUE
        1.      This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District pursuant

to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections 365(a) and

554(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 6006 of the FEDERAL

RULES OF BANKRUPTCY PROCEDURE (the “Bankruptcy Rules”).



                                                 II.
                                            BACKGROUND
        2.      On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions

for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

“Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11

Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession

pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

        3.      An official committee of unsecured creditors has yet to be appointed in these Chapter

11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter 11 Cases.



DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                               Page 2 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20                Entered 10/23/20 21:20:48           Page 3 of 18



         4.     SMG is engaged in the dine-in movie theater business. In addition to its movie

offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before

and during their movies. Specifically, SMG operates 33 movies theaters in 10 states, including Arizona,

California, Florida, Georgia, Illinois, North Carolina, Pennsylvania, Texas, Indiana, and Virginia. All

theaters operate under the brand name “Studio Movie Grill.”

         5.     A detailed description of the Debtors and their businesses, and the facts and

circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater detail

in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions and

First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is incorporated

by reference in this Motion.

                                           III.
                                   THE COMMERCIAL LEASES
         6.      The Debtors seek to preserve the maximum extent of their movie theater business

through their Chapter 11 Cases. The Debtors intend to efficiently use the “breathing spell” afforded

to them in Chapter 11 to navigate the ongoing national pandemic, negotiate with landlords, and

pursue the optimum path to provide value for all constituents involved.

         7.     As part of this strategy, the Debtors have initially identified certain theater locations

that are posed to be ongoing economic burdens and, as a result, will likely impede a successful

reorganization. Based on this analysis, the Debtors seek to reject fifteen (15) leases as of the filing of

this Motion, each of which are described below.

A.       The Spring Valley Lease
         8.     The “Spring Valley Lease” concerns a lease of real property consisting of a 72,039

square foot, 16 auditorium movie theater located at 13933 North Central Expressway, Dallas, Texas

75243.

         9.     The Spring Valley Lease was executed to be effective June 1, 2012 between Debtor



DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                               Page 3 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20             Entered 10/23/20 21:20:48         Page 4 of 18



Movie Grill Concepts XVI, LLC and Rancho Keystone Park, L.P.. Studio Movie Grill Holdings, LLC

is the Guarantor of the Spring Valley Lease.

        10.     As of the Petition Date, the movie theater location operating under the Spring Valley

Lease was open at limited capacity.

B.      The Marietta Lease
        11.     The “Marietta Lease” concerns a lease of real property consisting of a 48,787 square

foot, 11 auditorium movie theater located at 40 Powers Ferry Road, Marietta, Georgia 30062.

        12.     The Marietta Lease was executed to be effective on March 15, 2017 between Debtor

Movie Grill Concepts XXXVIII, LLC and Spirit Realty, L.P., a Delaware limited liability company.

Studio Movie Grill Holdings, LLC is the Guarantor of the Marietta Lease.

        13.     As of the Petition Date, the movie theater location operating under the Marietta Lease

was open at a limited capacity.

C.      The Duluth Lease
        14.     The “Duluth Lease” concerns a lease of real property consisting of a 50,147 square

foot, 10 auditorium movie theater located at 3900 Venture Pointe, Duluth, Georgia 30096.

        15.     The Duluth Lease was executed to be effective on March 8, 2012 between Debtor

Movie Grill Concepts XIV, LLC and Brixmor Operating Partnership 2, LLC, an Delaware limited

liability company. Debtor Studio Movie Grill Holdings, LLC is a Guarantor of the Duluth Lease.

        16.     Effective as of August 31, 2012, Debtor Movie Grill Concepts XIV, LLC and

Brixmor Operating Partnership 2, LLC entered into a First Amendment to Lease increasing the

square footage to what it is today.

        17.     As of the Petition Date, the movie theater location operating under the Duluth Lease

was open at a limited capacity.

D.      The Holcomb Bridge Lease
        18.     The “Holcomb Bridge Lease” concerns a lease of real property consisting of a 39,668


DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                         Page 4 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20            Entered 10/23/20 21:20:48         Page 5 of 18



square foot, 9 auditorium movie theater located at 2880 Holcomb Bridge Road, Alpharetta, Georgia

30022.

         19.   The Holcomb Bridge Lease was originally executed to be effective on March 24, 2009

between Debtor Movie Grill Concepts XII, LLC and Ramco-Gershenson Properties, L.P., a

Delaware limited liability company.

         20.   As of the Petition Date, the movie theater location operating under the Holcomb

Bridge Lease was open at a limited capacity.

E.       The Chisholm Trail Ranch Lease
         21.   The “Chisholm Trail Ranch Lease” concerns a lease of real property consisting of

40,000 square foot, 12 auditorium movie theater located at 5413 Sierra Springs Lane, Fort Worth,

Texas 76123.

         22.    The Chisholm Trail Ranch Lease was executed to be effective on November 8, 2018

between Debtor Movie Grill Concepts XLIV, LLC and SEC CTR & McP, LP, a Texas limited

partnership

         23.   As of the Petition Date, the movie theater location related to the Chisholm Trail

Ranch Lease was open at a limited capacity.

F.       The Upper Darby Lease
         24.   The “Upper Darby Lease” concerns a lease of real property consisting of an under

development 41,010 square foot, 9 auditorium movie theater located at 53 S. 69th Street, Upper Darby,

Pennsylvania 19082.

         25.   The Upper Darby Lease was executed to be effective on June 20, 2014 between

Debtor Movie Grill Concepts XXV, LLC and 69th Street Retail Owner, LP. Debtor Studio Movie

Grill Holdings, LLC is a Guarantor of the Upper Darby Lease.

         26.   As of the Petition Date, the movie theater location related to the Upper Darby Lease

was closed.


DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                        Page 5 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20              Entered 10/23/20 21:20:48          Page 6 of 18



G.      The College Park Lease
        27.     The “College Park Lease” concerns a lease of real property consisting of a 56,957

square foot, 13 auditorium movie theater located at 3535 W. 86th Street, Indianapolis, Indiana 46268.

        28.     The College Park Lease was executed to be effective on March 26, 2013 between

Debtor Movie Grill Concepts XVII, LLC and CP LOEWS TRUST, LLC, an Indiana limited

partnership. Debtor Studio Movie Grill Holdings, LLC is a Guarantor of the College Park Lease.

        29.     As of the Petition Date, the movie theater location related to the College Park Lease

was closed.

H.      The Copperfield Lease
        30.     The “Copperfield Lease” concerns a lease of real property consisting of a 41,013

square foot, 8 auditorium movie theater located at 8580 Highway 6 North, Houston, Texas 77095.

        31.     The Copperfield Lease was originally executed to be effective on August 22, 2005,

between Debtor Movie Grill Concepts IV, Ltd. and HRI/EASTON COMMONS, L.P. Brian Schultz

is a Guarantor of the Copperfield Lease. CH REALTY VII/R HOUSTON EASTON COMMONS,

L.P., a Delaware limited partnership is the successor-in-interest to the original landlord.

        32.     As of the Petition Date, the movie theater location related to the Copperfield Lease

was closed.

I.      The Monrovia, Redlands, and Downey Lease
        33.     The “Monrovia, Redlands, and Downey Lease” concerns the lease of three (3)

locations consisting of: (1) a 12 auditorium movie theater located at 410 South Myrtle Avenue,

Monrovia, California 91016; (2) a 14 auditorium movie theater located at 340 N. Eureka Street,

Redlands, California 92374; and (3) a 10 auditorium movie theater located at 8200 Third Street,

Downey California 90241.

        34.     The Monrovia, Redlands, and Downey Lease was executed to be effective on August

31, 2017 between Debtor Movie Grill Concepts XXXVII, LLC and Spirit Master Funding X, LLC,


DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                             Page 6 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20             Entered 10/23/20 21:20:48         Page 7 of 18



a Delaware limited liability company. Brian Schultz, Chief Executive Officer, is the Guarantor of the

Monrovia, Redlands, and Downey Lease. Debtor Studio Movie Grill Holdings, LLC is a Guarantor

of the Monrovia, Redlands, and Downey Lease.

         35.    As of the Petition Date, all three (3) movie theater location operating under the

Monrovia, Redlands, and Downey Lease were closed.

J.       The Colleyville Leases
         36.    The “Colleyville Leases” concerns leases of real property 8 auditorium located at 5655

Colleyville Boulevard, Suite 300, Colleyville, Texas 76034.

         37.    The original theater lease underlying the Colleyville Leases was executed to be

effective on June 21, 2005 between Metro Cinema Group, Ltd., a Texas limited partnership, and

Melvin and Martindale II, Ltd., a Texas limited partnership. The original retail lease underlying the

Colleyville Leases was executed to be effective on November 29, 2005 between MC Colleyville Realty,

L.P., a Texas limited partnership, and Melvin and Martindale II, Ltd. Debtor Studio Movie Grill

Holdings, LLC is a Guarantor of the Colleyville Leases.

         38.    Effective as of March 28, 2014, Debtor Movie Grill Concepts XXVIII, LLC acquired

the Colleyville Leases by assignment from ANB SPECIAL ASSETS, LLC, successor-in-interest to

the prior tenants.

         39.    As of the Petition Date, the movie theater location operating under the Colleyville

Leases was closed.

K.       The Prosperity Lease
         40.    The “Prosperity Lease” concerns a lease of real property consisting of a 46,624 square

foot, 10 auditorium movie theater located at 5336 Docia Crossing Road, Charlotte, North Carolina

28269.

         41.    The Prosperity Lease was originally executed to be effective on July 2, 2018 between

Debtor Movie Grill Concepts XXXII, LLC and Lockard Midland Square, LLC, an Iowa limited


DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                         Page 7 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20             Entered 10/23/20 21:20:48          Page 8 of 18



liability company, Midland Tower Properties, LLC, an Iowa limited liability company, and Lockard

Development, Inc., an Iowa corporation. Debtor Studio Movie Grill Holdings, LLC is a Guarantor

of the Prosperity Lease.

          42.     As of the Petition Date, the movie theater location operating under the Prosperity

Lease was closed.

L.        The Scottsdale Lease
          43.   The “Scottsdale Lease” concerns a lease of real property consisting of a 40,867 square

foot, 9 auditorium movie theater located at 15515 N. Hayden Road, Scottsdale, Arizona 85260.

          44.     The original Scottsdale Lease was executed to be effective on March 1, 1995 with

Sonora Village Theatre, Inc. as the tenant. Effective as of December 10, 2010, Debtor Movie Grill

Concepts X, LLC acquired the Scottsdale Lease from Sonora Village Theatre, Inc.by assignment. The

landlord under the lease is now Sonora Village Investors, LLC.

          45.   As of the Petition Date, the movie theater location related to the Scottsdale Lease was

closed.

M.        The Glendale Lease
          46.   The “Glendale Lease” concerns a lease of real property consisting of a 59,495 square

foot, 10 auditorium movie theater located at 128 N. Artsakh Avenue, Glendale, California 91206.

          47.   The Glendale Lease was executed to be effective on June 10, 2019 between Debtor

Movie Grill Concepts XL, LLC and 5500 South Freeway, LLC, a Delaware limited liability company.

          48.   As of the Petition Date, the movie theater location related to the Falls Church Lease

was still under development. Debtor Studio Movie Grill Holdings, LLC is a Guarantor of the

Glendale Lease.

                                        IV.
                         RELIEF REQUESTED & BASIS FOR RELIEF
          49.   On this Motion, the Debtors request the entry of an order substantially in the form



DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                          Page 8 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20               Entered 10/23/20 21:20:48          Page 9 of 18



attached hereto as Exhibit “A” that authorizes the Debtors to reject the commercial real property

leases identified in Section III hereinabove (the “Leases”) and authorizes, but does not direct, the

Debtors to remove or abandon the personal property of the Debtors, including without limitation

equipment, fixtures, furniture, and other personal property that may be located on, or have been

installed in, the premises that are subject to the Leases.

        50.     Within their business judgment, the Debtors have determined that the requested relief

is the best course of action because the Leases are unnecessary to the administration of the Chapter

11 Cases and their continuation would be burdensome to their estates.

A.      The Court Should Authorize Rejection of the Leases
        51.     Bankruptcy Code Section 365(a) provides, in pertinent part that “the trustee, subject

to the court’s approval, may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a). The general concept of rejection under Section 365 is that debtors may relieve

themselves – and their bankruptcy estates – from burdensome, unprofitable contracts and leases for

the purpose of preserving and maximizing the remaining value of the bankruptcy estate. See Stewart

Title Gaur. Co. v. Old Rep. Nat’l Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (noting that Bankruptcy Code

§ 365 “allows a trustee to relieve the bankruptcy estate of burdensome agreements which have not

been completely performed.”) (quoting In re Murexco Petrol., Inc., 15 F.3d 60, 62 (5th Cir. 1994)).

Bankruptcy Courts apply the business judgment standard to determine whether to approve a lease or

contract rejection. See Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985)

(quoting Grp. of Inst. Inv. v. Chi., Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523, 550 (1943) (“It is

well established that ‘the question whether a lease should be rejected . . . is one of business

judgment.’”).

        52.     The Debtors have determined, through an exercise of their sound business judgment,

that rejecting the Leases is in the best interest of the Debtors’ estates and their creditors. This act of



DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                            Page 9 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20               Entered 10/23/20 21:20:48           Page 10 of 18



lease rejection is a key component of the Debtors’ efforts to maximize value and reorganize their

businesses. None of the rejected locations are necessary to the continued operation of the Debtors’

business; each is already closed or the location is still under development and has never opened.

Rejection of the Leases will prevent an economic drain on the Debtors’ limited financial resources.

        53.     Moreover, in the opinion of the Debtors the Leases have no capturable value through

assumption and assignment to a third-party. The leased premises are large footprint commercial spaces

that are improved, or being improved, for use as movie theaters. Such leased premises cannot be

readily converted to other commercially viable uses. Likewise, there is little current market for any

assignment as nearly all major movie theater chains are shut down, shutting down, and/or pursuing

bankruptcy themselves. Therefore, the Leases do not warrant their continued carrying costs.

        54.     Unless rejected, each Lease might be able to accrue its monthly rent as administrative

expenses. Without profits to offset or exceed such continued lease performance, the rejection is

necessary to avoid this accrual of these administrative expenses. Rejection of the Leases as of the date

of this Motion is a sound business decision and within due exercise of the Debtors’ business judgment.

As such, the Debtors assert that rejection of the Leases is in the best interests of creditors, the Debtors’

estates, and all constituents herein involved.

        55.     The Debtors request that the effective date of the rejection of the Leases be applied

retroactively to the date of this Motion. Substantial authority exists in support of rejection to the latter

of the date the rejection motion is filed or the date the leased location is vacated. See In re Cafeteria

Operators, L.P., 299 B.R. 384 (Bankr. N.D. Tex. 2003) (approving rejection of closed restaurants

retroactively to the later of the date the motion to reject was filed or the date the leased space was

vacated); In re Amber’s Stores, Inc., 193 B.R. 819, 827 (Bankr. N.D. Tex. 1996) (“nothing precludes a

bankruptcy court, based on the equities of the case, from approving the trustee’s rejection of a non-

residential real property lease retroactively to an earlier date.”); see also In re At Home Corp., 392 F.3d



DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                              Page 10 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20               Entered 10/23/20 21:20:48           Page 11 of 18



1064, 1071 (9th Cir. 2004), cert. denied, 546 U.S. 814 (2005) (holding that a bankruptcy court, in

exercising its equitable powers, may approve the retroactive rejection of a nonresidential real property

lease; lease was rejected retroactively to date motion was filed where debtor never had possession of

leased premises); In re Thinking Machs. Corp., 67 F.3d 1021, 1028–29 (1st Cir. 1995) (acknowledging

that a bankruptcy court “has the equitable power, in suitable cases, to order a rejection to operate

retroactively”); In re CCI Wireless, LLC, 279 B.R. 590, 595 (Bankr. D. Colo. 2002), aff’d, 297 B.R. 133

(D. Colo. 2003) (holding that retroactive rejection may be allowed when principles of equity so dictate

and establishing the rejection effective as of the filing of the motion to reject). A bankruptcy court

may however also exercise its equitable authority to approve retroactive rejection to the filing date of

the motion. See Pacific Shores Development, LLC v. At Home Corp. (In re At Home Corp.), 392 F.3d 1064,

1070–71 (9th Cir.2004) (“[A] bankruptcy court, in exercising its equitable powers under 11 U.S.C. §

105(a), may approve the retroactive rejection of a nonresidential lease when ‘necessary or appropriate

to carry out the provisions of’ § 365(d).”); Thinking Machines Corp. v. Mellon Financial Services Corp. # 1

(In re Thinking Machines Corp.), 67 F.3d 1021, 1028 (1st Cir.1995) (“[A] bankruptcy court, when

principles of equity so dictate, may approve a rejection of a nonresidential lease pursuant to section

365(a) retroactive to the motion filing date.”); Stonebriar Mall Ltd. Partnership v. CCI Wireless, LLC (In

re CCI Wireless, LLC), 297 B.R. 133, 138 (D.Colo.2003); In re Amber's Stores, Inc., 193 B.R. 819, 827

(Bankr.N.D.Tex.1996); Constant Ltd. Partnership v. Jamesway Corp. (In re Jamesway Corp.), 179 B.R. 33

(S.D.N.Y.1995).

B.      The Court Should Authorize, But not Direct, Abandonment of Personal Property
        56.     Bankruptcy Code § 554(a) provides that a debtor in possession may abandon, subject

to court approval, “property of the estate that . . . is of inconsequential value and benefit to the estate.”

11 U.S.C. § 554(a). Abandonment is appropriate where either (i) the property is burdensome to the

estate or (ii) the property is both of inconsequential value and inconsequential benefit to the estate.



DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                               Page 11 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20                         Entered 10/23/20 21:20:48                 Page 12 of 18



See Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 497 (1986).

        57.       While the Debtors’ have not made final determination of what personal property will

be abandoned in connection with rejection of the Leases, the Debtors’ state that such would primarily

consist of fixture, furniture, advertising displays, and other office and store equipment that is either (i)

of minimal to no value to the Debtors’ estates or; (ii) not economically feasible to remove and store.

The Debtors’ seek to avoid the necessity of removing any personal property from the rejected leased

premises that is unlikely to result in net proceeds or benefit to the Debtors’ estates. All personal

property abandoned in connection with rejection of the leases is subject to the prior written consent

of the DIP Agent2 and the Requisite Lenders (as defined in the DIP Order3).

        58.       This Court and other courts in this district have granted relief similar to the relief

sought herein. See, e.g., In re TPP Acquisition, Inc. d/b/a The Picture People, No. 16-33437 (HDH) (Bankr.

N.D. Tex. Sept. 23, 2016); In re Forest Park Med. Ctr. at Southlake, LLC, Case No. 16-40273 (RFN)

(Bankr. N.D. Tex. Mar. 25, 2017); In re Centennial Beverage Grp., LLC, Case No. 12-37901 (BJH) (Bankr.

N.D. Tex. Jan. 18, 2013).

        59.       For such reasons, the Debtors respectfully request that this Court authorize the

rejection of the Leases and the abandonment of any property left of the leased premises thereafter, as

a sound exercise of the Debtors’ business judgment. Again, this rejection is necessary, prudent, and in

the best interests of the Debtors’, the estates, and the creditors.

                                                          V.
                                                        NOTICE
        60.       Notice of this Motion will be provided to: (i) the Office of the United States Trustee;

(ii) the Debtors’ secured creditors; (iii) any party whose interests are directly affected by this specific


2
    “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
    certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020, by and among,
    among others, the Debtors, the DIP Agent, and the lenders party thereto.
3
    “DIP Order” means, collectively, the interim and final order approving the Debtors' postpetition debtor-in-
    possession financing facility.


DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                                               Page 12 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20             Entered 10/23/20 21:20:48        Page 13 of 18



pleading; (iv) those persons who have formally appeared and requested notice and service in these

proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent;

(vi) counsel for any official committees appointed by this Court; (vii) the consolidated list of the 30

largest unsecured creditors of the Debtors; and (viii) all governmental agencies having a regulatory or

statutory interest in these cases (collectively, the “Notice Parties”). Based on the urgency of the

circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors

respectfully submit that no further notice is required.

        WHEREFORE, the Debtors respectfully request that this Court enter an Order (a) granting

the Motion; and (b) awarding the Debtors such other and further relief as this Court may deem just

and proper.

DATED: October 23, 2020                         Respectfully submitted,


                                                LAW OFFICES OF FRANK J. WRIGHT, PLLC


                                                By:       /s/ Frank J. Wright
                                                          Frank J. Wright
                                                          Texas Bar No. 22028800
                                                          Jeffery M. Veteto
                                                          Texas Bar No. 24098548
                                                          Jay A. Ferguson
                                                          Texas Bar No. 24094648

                                                2323 Ross Avenue, Suite 730
                                                Dallas, Texas 75201
                                                Telephone:     (214) 935-9100
                                                Emails:        frank@fjwright.law
                                                               jeff@fjwright.law
                                                               jay@fjwright.law

                                                PROPOSED COUNSEL TO DEBTORS
                                                AND DEBTORS-IN-POSSESSION




                                  CERTIFICATE OF SERVICE



DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                         Page 13 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20            Entered 10/23/20 21:20:48        Page 14 of 18




         I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
system for the Northern District of Texas and via United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

       U.S. Trustee
       1100 Commerce St.
       Room 976
       Dallas, Texas 75242

                                                 /s/ Frank J. Wright
                                               Frank J. Wright




DEBTORS’ SECOND MOTION TO REJECT UNEXPIRED LEASES                                        Page 14 of 14
Case 20-32633-sgj11 Doc 17 Filed 10/23/20                    Entered 10/23/20 21:20:48              Page 15 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                            §                                     CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                     Chapter 11
et al.,1                          §
         DEBTOR.                  §                                     Joint Administration Requested


              ORDER GRANTING SECOND MOTION FOR ORDER UNDER

1   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
    Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
    (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
    (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
    (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
    LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
    Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
    Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
    Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
    (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
    XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
    Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
    Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
    XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
    Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
    LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
    Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
    Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
    LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
    LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
    LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
    LLC (3334); and MGC Management I, LLC (3224).

ORDER GRANTING SECOND MOTION TO REJECT UNEXPIRED LEASE                                          Page 1 of 4


                                                                                               EXHIBIT "A"
Case 20-32633-sgj11 Doc 17 Filed 10/23/20                     Entered 10/23/20 21:20:48               Page 16 of 18



       SECTION 365 AND 554 OF THE BANKRUPTCY CODE (I) AUTHORIZING
         THE DEBTORS TO REJECT CERTAIN UNEXPIRED COMMERCIAL
          REAL PROPERTY LEASES EFFECTIVE AS OF OCTOBER 23, 2020;
                    AND (II) GRANTING RELATED RELIEF

        Came on to be considered the Debtors’ Second Motion for Entry of an Order Under Section 3654

and 554 of the Bankruptcy Code (I) Authorizing the Debtors to Reject Certain Unexpired Commercial Real Property

Leases Effective as of October 23, 2020; and (II) Granting Related Relief (the “Motion”2). Based on the specific

facts and circumstances of this case and for the reasons stated on the record, which are incorporated

herein, the Court finds that: (i) it has jurisdiction over the matters raised in the Motion pursuant to 28

U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court

may enter a final order consistent with Article III of the Constitution; (iii) venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best

interests of the Debtors’ estates, their creditors and other parties in interest; (v) notice of the Motion

and the hearing were appropriate under the circumstances and no other notice need be provided; and

(vi) upon review of the record before the Court, including the legal and factual bases set forth in the

Motion and the statements made by counsel at the hearing, and after due deliberation thereon, there

being found good and sufficient cause exists it is hereby

        ORDERED that:

             1.       The Motion is granted;

             2.       Pursuant to Bankruptcy Code § 365, the leases identified in the Motion
                      (collectively, the “Leases”) shall be deemed rejected effective as of the October
                      23, 2020 without further order of the Court and without the need for further
                      action by the Debtors or any other party;

             3.       Subject to the prior written consent of the DIP Agent and the Requisite
                      Lenders (as defined in the DIP Order3), pursuant to Bankruptcy Code § 554,

2   Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.
3
    “DIP Order” means, collectively, the interim and final order approving the Debtors' postpetition debtor-in-
    possession financing facility.

ORDER GRANTING SECOND MOTION TO REJECT UNEXPIRED LEASE                                             Page 2 of 4
Case 20-32633-sgj11 Doc 17 Filed 10/23/20          Entered 10/23/20 21:20:48          Page 17 of 18



                 any property remaining on the premises of the Leases after surrender shall be
                 deemed abandoned as of October 23, 2020, including, without limitation,
                 equipment, fixtures, furniture, and other personal property that may be located
                 on, or have been installed in, the premises that are the subject of the Leases
                 (the “Abandoned Property”);

          4.     Nothing in this Order authorizes the Debtors to abandon personal identifying
                 information (which means information which alone or in conjunction with
                 other information identifies an individual, including but not limited to an
                 individual’s first name (or initial) and last name, physical address, electronic
                 address, telephone number, social security number, date of birth, government-
                 issued identification number, account number and credit or debit card number
                 (the “PII”) of any employee or any customer. Nothing in this Order relieves
                 the Debtors’ of their obligation to comply with state or federal privacy and/or
                 identity theft prevention laws and rules with respect to PII;

          5.     Prior to any abandonment of any personal property, the Debtors shall remove
                 or cause to be removed any confidential and/or PII in any of the Debtors’
                 hardware, software, computers, cash registers, or similar equipment which are
                 to be abandoned or otherwise disposed of so as to render the PII unreadable
                 or undecipherable;

          6.     Notwithstanding any other provision of this Order, (A) the Debtors may not
                 abandon, and are directed to remove, any personal property that is not
                 property of the Debtors or property of the landlord of the location at which
                 such personal property is abandoned, and (B) the Debtors are not authorized
                 to abandon, and are directed to remove, any hazardous materials as defined
                 under applicable law from any leased premises as and to the extent they are
                 required to do so by applicable law;

          7.     The landlords may, in their sole discretion, subject to the prior written consent
                 of the DIP Agent and the Requisite Lenders, and without further notice or
                 order of this Court, utilize and/or dispose of any Abandoned Property without
                 liability to the Debtors or third parties and, to the extent applicable, the
                 automatic stay is modified to allow such disposition;

          8.     Any claims arising as a result of abandonment of personal property in
                 connection with rejection of the Leases, including but not limited to claims by
                 landlords related to the removal of abandoned property, shall be junior in
                 priority to any superpriority administrative claims granted under the DIP
                 Order, regardless of when such superpriority administrative claims may arise,
                 (including without limitation, any Adequate Protection Claims (as defined in
                 the DIP Order));

          9.     The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the
                 contents of the Motion or otherwise deemed waived;

          10.    The Debtors are authorized to take all actions necessary to affect the relief
                 granted pursuant to this Order in accordance with the Motion;

    ORDER GRANTING SECOND MOTION TO REJECT UNEXPIRED LEASE                             Page 3 of 4
Case 20-32633-sgj11 Doc 17 Filed 10/23/20          Entered 10/23/20 21:20:48         Page 18 of 18




          11.    Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order
                 shall be effective and enforceable immediately upon entry hereof; and

          12.    This Court shall retain jurisdiction with respect to all matters relating to the
                 interpretation or implementation of this Order.


    IT IS SO ORDERED.

                                  # # # End of Order # # #



    SUBMITTED BY:

    Frank J. Wright
    Texas Bar No. 22028800
    Jeffery M. Veteto
    Texas Bar No. 24098548
    Jay A. Ferguson
    Texas Bar No. 24094648
    LAW OFFICES OF FRANK J. WRIGHT, PLLC
    2323 Ross Avenue, Suite 730
    Dallas, Texas 75201
    Telephone: (214) 935-9100

    PROPOSED COUNSEL TO DEBTORS
    AND DEBTORS-IN-POSSESSION




    ORDER GRANTING SECOND MOTION TO REJECT UNEXPIRED LEASE                            Page 4 of 4
